SIMON, Justice.
This is one of the two concursus proceedings provoked by the Esso Standard Oil Company wherein are cited the State of Louisiana, through the Louisiana State Mineral Board and Register of the State Land Office. The issues herein presented are the same as those involved in the case of Esso Standard Oil Company v. Jones, 233 La. 915, 98 So.2d 236, both cases having been previously consolidated for purposes of trial and appeal.
*955Accordingly, for the reasons assigned in the case of Esso Standard Oil Company v. Jones, it is ordered, adjudged and decreed that there be judgment rejecting and dismissing the claim of the State of Louisiana, the Louisiana State Mineral Board and the Register of the State Land Office to the funds.
It is further ordered, adjudged and decreed that the funds deposited into the Registry of the District Court by plaintiffs herein be distributed and paid to the private claimants in the fractional proportion set out in the formal judgment of the district court.
It is further ordered, adjudged and decreed that there be judgment in favor of the Esso Standard Oil Company and against all claimants in this suit, relieving Esso Standard Oil Company of any liability to them with respect to the money in the Registry of the District Court hereby ordered distributed.
It is further ordered, adjudged and decreed that all court cost be paid out of the funds so deposited.
Judgment affirmed.
HAWTHORNE, J., absent.